Citation Nr: 1728194	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to July 1945 and from March 1946 to September 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran and witnesses testified at a hearing before a Decision Review Officer (DRO).  In January 2015, the Veteran testified at a hearing before the undersigned.  Transcripts of these hearings are of record. 

In April 2015 and March 2016, the Board remanded the claim for further development.  

In December 2016, the Board referred this matter for a medical expert opinion from a VA specialist employed by the VA's Veterans Health Administration (VHA).  A medical expert opinion was obtained in April 2017.  Thereafter, the Veteran and his representative were provided with a copy of the medical expert opinion and afforded 60 days to respond.

The Board notes that the record reveals that there are other issues that the RO is developing.  However, these issues are not currently before the Board for adjudication and will not be discussed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's back condition was not present until many years after service and is not related to service. 

CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that attempts have been made to obtain the Veteran's service treatment records (STRs).  However, December 2008 and May 2009 memoranda reflect that STRs are unavailable.  The Veteran was notified in January 2009 and May 2009 that attempts to obtain STRs had been unsuccessful.  

The record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, an October 2008 response from the SSA NRC (National Records Center) reflects that the Veteran's SSA records had been destroyed.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), (including sensorineural hearing loss and tinnitus) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran seeks service connection for a back disability, which he attributes to an in-service injury.  Specifically, the Veteran contends that he sustained an injury to his back when he fell several feet while aboard the USS Tolovana. 

As noted above, complete service treatment records are unavailable.  The available service treatment records do not show any complaints or treatment for a back condition. 

When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

Following service, the Veteran underwent VA examinations in November 1959 and September 1983.  There was no mention of a back condition.   

A September 1993 statement of a private provider indicated that the Veteran was treated from September 1947 to July 1955 for injuries he received while serving in the Navy.  His complaints were hip, back and ear problems that were a result of the injuries his sustained while in service.  

Lay statements of record indicate that the Veteran had reported that he suffered injuries in the Navy, that he had to take time off of work for medical help for injuries and illnesses in the Navy, that he was assigned light work when the heavier work aggravated his back problems.  

VA treatment records reveal complaints of back pain. 

In April 2009, the Veteran submitted a statement by his private physician, Dr. B.H.  Dr. B.H. reported that the Veteran had been a patient since 1998 and during that time was treated for a variety of ailments, including back pain.  The Veteran was noted to have attributed the ailments to a leg length discrepancy.  The Veteran attributed the leg length discrepancy to an accident in service.  Dr. B.H. noted that he can verify leg length discrepancy; however, he has no way of verifying any information regarding the Veteran's military record. 

The Veteran was afforded a VA examination in May 2014.  The diagnoses were degenerative arthritis of the spine, sacroiliac injury, and spinal fusion.  The Veteran stated that his low-mid back pain, which was primarily on the left, was secondary to his left hip condition and leg length discrepancy.  He did not claim that his back was injured while in service, but that it was secondary to his uneven gait due to his left hip condition and leg length discrepancy.  The May 2014 examiner opined (as reflected by her August 2014 addendum correcting a typographical error in initial report) that the Veteran's back disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury because there "is no evidence in the C-file or in the [V]eteran's interview which suggests that an injury to the back occurred after a reported fall on the USS Tolovana."

The 2014 VA examiner also noted that the Veteran claims that the back disability is secondary to a gait disturbance from his leg length discrepancy.  The examiner opined that the leg length discrepancy is most likely congenital and not due to a hip condition due to a fall. 

In April 2015, the Board found the May 2014 VA examiner's opinion regarding direct service connection inadequate and remanded for a new medical opinion.  A new medical opinion was obtained by the same examiner in May 2015.  The VA examiner provided an opinion that it was less likely than not that the Veteran's current back disability is related to his active service.  As rationale, she stated that the Veteran did not claim his back condition was related to a fall in service and that he believed it was due to his leg length discrepancy.  She also referred to her August 2014 addendum opinion that stated that there was no evidence in the claims file or in the Veteran's interview suggesting that an injury to the back occurred after a reported fall on the USS Tolovana.  In rendering the opinion the examiner reported that she reviewed the conflicting medical evidence.  

In its March 2016 remand, the Board found the May 2015 opinion inadequate as it did not consider the Veteran's credible lay testimony about the circumstances of the back injury and subsequent light duty in service.  Pursuant to the Board's remand, a VA medical opinion was obtained in July 2016.  The examiner opined that the Veteran's back condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran neither received nor complained of any issues related to his back for decades after service.  The first back issue was noted in 1992, when an x-ray revealed degenerative arthritic changes of the back.  The examiner noted that degenerative disc disease is caused by aging, chronic wear and tear, and a genetic tendency to lose fluid in the disc spaces.  Other risks include obesity, which changes the angle of the lower back and places excess stress on the lower back as well as significant leg length abnormalities.  The examiner noted that a single fall would not cause the development of generalized degenerative lumbar disc disease multiple decades later.  

The Board reviewed the numerous medical opinions obtained on remand and determined they were inadequate for various reasons, most importantly because they did not consider the Veteran's credible report of the in-service injury.  The Board sought an expert VA medical opinion which was obtained in January 2017.  The medical expert noted that the Veteran maintains that during his service in the Navy he fell at least five to six feet resulting in back pain.  The medical expert noted that the medical records themselves were mixed in the documentation of the assertion as well as the nature and/or degree of pain since the reported incident.  It was noted that a prior medical opinion in July 2016 stated that a single fall described by the Veteran would not cause the development of degenerative disc disease several decades later.  The opinion was noted to fail to consider the Veteran's history of treatment shortly after service.  

The medical expert stated that he reviewed the Veteran's records and included in his analysis consideration of documentation that the Veteran sought attention for his back shortly after leaving service, his reported employment record, and co-morbidities including his age, body habitus and specifically the issue of hip disability and limb length discrepancy.

The medical expert reported that there is mention of his low back pain in the record but it does not stand out as a prominent issue, either in terms of subjective complaints by the Veteran or in terms of aggressive work up by the Veteran's various physicians over the years.  The only report of imaging of the lumbar spine seen by the medical expert were plain x-rays that were obtained in 1992, which apparently showed degenerative changes in the spine that were not specific and did not by report mention any objective evidence of trauma such as compression fracture, subluxation/dislocation or old injury.  The Veteran did not appear to ever have had a Magnetic Resonance (MR) of the lumbar spine, which would be the first step in the workup of someone with repeated and long-standing complaint of low back pain.  The only objective evidence of any findings that could be related to a low back issue was a foot drop that was noted in 2004, but this was not documented on a very detailed primary care examination done in November 2002, so it was new, and EMG note from May 2004 diagnosed this as an incomplete peroneal nerve palsy, so this was actually a peripheral nerve issue and had nothing to do with his back.  

The Veteran's limb length discrepancy was noted to appear to be real, and was documented in the records.  This was significant because limb length difference were noted to be a well-known cause of chronic back issues.  The medical expert found that a prior conclusion, that the Veteran's limb length discrepancy was likely congenital, to be a reasonable conclusion.  

The medical expert noted that degenerative changes in the spine start to occur in our 30's and 40's, and are commonly a source of back pain even as young as this, particularly in individuals who have jobs that involve a significant amount of physical strain as the Veteran did in his post-service employment.  Patients with limb length discrepancies also have higher incidence of back problems.  The expert noted that as someone who cares for patients with chronic back pain on a daily basis, the fact that so many providers saw the Veteran over the years yet none of them ordered tests beyond one set of plain x-rays 25 years ago was incredibly unusual for someone that is telling his doctors that he has significant back pain.  The overwhelming majority of patients who complain of significant back pain, even to the most conservative doctors, end up getting multiple MRIs, plain x-rays, multiple physical therapy referrals, pain management referrals, steroid injects and other attempts at conservative management.  The Veteran's records do not reflect such activity.

The medical expert stated that it is not at least as likely as not that the Veteran's current back disability is causally related to active service, including his fall in service.  The expert noted that he was accepting as true the fall as well as the statement of a VA provider stating that the Veteran complained of back pain since 1946.  The expert noted that the only diagnosis on an objective basis is degenerative disc disease, and the Veteran had multiple potential causes including one that is likely even congenital, namely his limb length discrepancy.  There was no objective evidence in the record to support a traumatic injury.  Lastly, the expert observed that there was a striking paucity of workup or treatment that would substantiate significant, ongoing back pain regardless of the cause.

The Board finds that entitlement to service connection for a back disability is not warranted.  The medical evidence reveals that the Veteran has a current back disability.  There is also evidence of an in-service injury.  The Veteran has alleged that he injured his back while on the USS Tolvana.  He testified at the January 2015 Board hearing that he was sawing a life raft, when he fell several feet (six to fifteen feet).  The Veteran is competent to describe the circumstances of his service, including experiencing a fall therein.  Service personnel records reflect that he was stationed aboard the USS Tolovana from July to December 1946.  An October 1946 "Full Department Repair List" indicates that life rafts on the ship were damaged and some items had broken free and needed repair.  Therefore, the Board also finds that his statements regarding such a fall are credible and concedes an in-service injury. 

However, the in January 2017 a VA medical expert rendered the opinion that the Veteran's back disability was less likely than not related to the Veteran's injury in service.  The expert stated that there was no objective evidence to support a traumatic injury.  The expert noted the lack of workup and treatment that would be expected to accompany ongoing back pain.  In addition, the expert noted that the Veteran's limb length discrepancy was a potential cause but was congenital.  

The Board acknowledges that the Veteran and his friends have associated the Veteran's back disability with his injury in service.  However, the Veteran and his friends are not competent to render a medical opinion in this case as a back disability could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Service connection is also not warranted on a presumptive basis under 38 C.F.R. § 3.307, as there is no evidence suggesting that the Veteran's low back condition manifested within one year of service separation.  Service connection is not warranted under 38 C.F.R. § 3.303 (b), as there is no evidence showing that the back condition manifested in service, or that the Veteran had back problems during service or a continuity of symptoms after service.  

There is evidence that the Veteran's back disability is related to his leg length abnormalities.  However, the Veteran is not service-connected for leg length abnormalities; thus, service connection is not warranted on a secondary basis.

Without competent and credible evidence of an association between the Veteran's condition and his active duty or service-connected disability, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107.


ORDER

Service connection for a back disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


